Citation Nr: 0725091	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

This matter has been before the Board previously, and was 
remanded in November 2003 for issuance of a statement of the 
case.  All actions directed by the Board remand have been 
complied with.  

The veteran appeared at a Videoconference Hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript is associated with the claims file.  

In the veteran's substantive appeal to the Board, he posited 
an argument which essentially claims entitlement to service 
connection for PTSD.  The Board takes this as a petition to 
reopen a claim for service connection for PTSD and the matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed a psychiatric disorder 
as a direct result of his service in the U.S. Navy.  He has 
previously filed a claim for PTSD based on exposure to 
traumatic events aboard USS Kitty Hawk, with the Board 
denying this claim in a November 2003 decision which is 
final.  As mentioned in the introduction section, it appears 
the veteran has currently filed a petition to reopen a claim 
for service connection for PTSD.  

Regarding a non-specified psychiatric disorder, the record 
indicates that the veteran has a substantial history of post-
service mental health treatment.  He is also in receipt of 
Social Security Disability Insurance (SSDI) due to mental 
illness (records are in the claims file), and treatment 
records indicate diagnoses of a dysthymic disorder, an 
anxiety disorder and depression.  Additionally, the veteran 
mentioned at his November 2006 Videoconference Hearing that 
he was to have an additional psychiatric evaluation done in 
December (2006) at a VA facility.  This examination report is 
not of record.  The RO is directed to obtain this and any 
other VA records which document evaluation or treatment for 
an acquired psychiatric disability.  38 C.F.R. § 3.159(c)(2) 
(2006). 

In addition to a post-service diagnosis, the Board notes that 
the veteran indicated that he had a history of "nervous 
trouble" during his enlistment physical examination in 
February 1965.  While he was found fit for naval service, 
this notation does serve as indication of, at the very least, 
psychiatric symptoms prior to entry onto active duty.  As 
there is evidence of both a current disability and some 
suggestion of a mental disorder at service entry, the Board 
finds that remand for a comprehensive psychiatric examination 
is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examination must address a potential causative 
relationship between any current psychiatric disability and 
service.  As there is some indication of pre-service 
psychiatric symptomatology, the psychiatrist must also 
determine whether the vetern had a diagnosis of a pre-
existing psychiatric disorder and, if so, whether such was 
aggravated during service.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Obtain any additional VA records, to 
include a December 2006 psychiatric 
examination report, which document the 
veteran's mental health treatment.  If no 
such records are available, annotate the 
record to reflect this.  

3.  Schedule the veteran for a VA 
psychiatric examination for the purposes 
of determining the nature, approximate 
onset date and etiology of any psychiatric 
disorder that is currently present.  
Following a review of the relevant 
evidence in the claims file, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any psychiatric disorder that is 
currently present began during 
service or is causally linked to any 
incident of service or finding 
recorded during service.

The psychiatrist advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

If the psychiatrist determines that 
the veteran had a psychiatric 
disorder that pre-existed service, 
he or she is asked to provide on 
opinion (yes or no) as to whether it 
was aggravated during service beyond 
its natural progression.  

The psychiatrist is further informed 
that "aggravation" is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a temporary 
flare-up of symptoms.   

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


